—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated September 1, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant demonstrated its prima facie entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the defendant either created or had actual or constructive notice of the allegedly defective condition of the roof which caused it to collapse during a fire (see, CPLR 3212 [a]). Therefore, the Supreme Court properly granted the defendant’s motion for summary *765judgment dismissing the complaint. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.